Citation Nr: 1618137	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  15-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle disorder. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992, May 1998 to September 1999, September 2006 to June 2007, and September 2008 to January 2009.  He had a verified period of active duty for training from August 1982 to December 1982, along with additional periods of inactive and active duty for training with the Army National Guard. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In a September 2015 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  However, he subsequently withdrew the hearing request as indicated by his representative in a statement dated in March 2016. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2013 VA rating decision, claims of entitlement to service connection for left ankle, pes planus, and sleep apnea, were denied.  

2.  The Veteran appealed the determinations; however, in a December 2013 statement, the Veteran specifically withdrew his appeal. 

3.  For the claims for left ankle and pes planus disorders, the evidence received since the July 2014 VA rating decision, is cumulative or redundant and does not raise the possibility of substantiating the claims.

4.  For the claim for sleep apnea, the evidence received since the July 2013 VA rating decision is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2013 VA rating decision, denying entitlement to service connection for a left ankle disorder, pes planus, and sleep apnea, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2015).

2.  New and material evidence has not been received since the July 2013 VA rating decision to reopen a claim for service connection for a left ankle disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

3.  New and material evidence has not been received since the July 2013 VA rating decision to reopen a claim for service connection for pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).

4.  New and material evidence has been received since the July 2013 VA rating decision to reopen a claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.103, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate claims to include where warranted by law, and affording the claimant a hearing before the Board.  There is no evidence that additional records have yet to be requested.

Analysis

In the July 2013 VA rating decision, service connection for a left ankle disorder was denied because no left ankle condition was shown in the service treatment records.  The claim for service connection for bilateral flat feet was denied because, although there was evidence of a diagnosis of pes planus during the Veteran's last period of service, the disorder was incurred during a period of inactive duty.  The claim for entitlement to service connection for sleep apnea was denied as sleep apnea was not diagnosed until after separation from service, and there was no evidence of a respiratory disorder in service or evidence that it was related to service.  

The Veteran appealed the decision by filing a notice of disagreement; however, in a December 2013 statement, the Veteran specifically withdrew his notice of disagreement.  Therefore, the July 2013 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

The additional relevant evidence received since the July 2013 VA rating decision includes VA treatment records dated from April 2013 to July 2015; an August 2013 statement by the Veteran's wife; and additional statements from the Veteran.

With regard to the application to reopen claims for left ankle and pes planus disorders, the Board finds the evidence does not support the reopening of these claims.  While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claims for left ankle and pes planus disorders.  Specifically, the VA treatment records show ongoing complaints and treatment and diagnosis for the already-established current disabilities of a left ankle disorder and pes planus.  In an August 2013 statement, the Veteran alleged his pes planus disorder was worsened a result of physical training in service.  To the extent that this assertion is offered as a new theory in the case, merely presenting a new legal theory of entitlement is not new and material evidence.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  However, the Veteran's lay statements do not provide a nexus between a current left ankle disorder or pes planus and service.  As such, the evidence is not new and material.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claims on appeal, thus is not new and material and these claims are not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Until the Veteran meets is threshold burden of submitting new and material evidence sufficient to reopen his claims of entitlement to service connection for a left ankle disorder and pes planus, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

With regard to the application to reopen a claim for sleep apnea, the Board finds the evidence is sufficient to reopen the claim.  In an August 2013 statement, the Veteran's wife asserted that the Veteran has snored since 1997.  The Board finds that the Veteran's statement is 'new' because it was not before the AOJ in July 2013.  The Board also finds that the new evidence is 'material.'  The Board finds that this additional evidence is 'material' as this new testimonial statement indicates the Veteran's symptoms may have started in service.  Again, lay statements such as these are generally presumed to be credible when determining whether to reopen a claim.  The August 2013 statement raises the possibility that the Veteran has sleep apnea incurred in service.  The Board accordingly finds that new and material evidence has been received to reopen the claim.  Hence, the appeal to this extent is granted, and the claim is now subject to review based on the entire evidentiary record.


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a left ankle disorder; the appeal is denied. 

New and material evidence has not been received to reopen a claim for entitlement to service connection for bilateral pes planus; the appeal is denied. 

New and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea; to this extent only, the appeal is granted.  


REMAND

As the claim for service connection for sleep apnea has been reopened, the Board finds a VA examination is necessary to determine whether his sleep apnea was incurred in or otherwise related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all medical care providers who treated the Veteran for sleep apnea and whose records have not been obtained and added to the claims file.  After securing the necessary release(s), the AOJ should obtain these records.  

Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Arrange for the Veteran to undergo a VA sleep apnea examination.  The Veteran's VA claims file must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, the examiner is requested to provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current sleep apnea was incurred in or is otherwise related to active duty or a period of active duty for training.

The examiner should indicate in his/her report that the Veteran's electronic claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided and should include a discussion of the Veteran's documented medical history, the relevant facts of this case, and the lay assertions of record including those of the Veteran.

3.  Thereafter, undertake any indicated additional development deemed necessary after review of the additional evidence obtained pursuant to this remand.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


